UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6172


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK GREGORY YOUNG,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:97-cr-00288-CCB-l)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Gregory Young, Appellant Pro Se.  Bonnie S. Greenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Gregory Young appeals the district court’s order

denying    his   petition      for   adjustment   of    supervised    release.

Because Young was unconditionally released on August 26, 2008,

with no term of supervised release, we dismiss the appeal as

moot.     We have reviewed the record and find no reversible error.

We   dispense    with   oral    argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                        2